WR-83, 719-01
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 11/11/2015 2:49:27 PM
                                                                    Accepted 11/12/2015 8:33:00 AM
                                                                                     ABEL ACOSTA
                                                                                             CLERK
                   TEXAS COURT OF CRIMINAL APPEALS
                        _________________________

                                   CASE NO.
                                                                     November 12, 2015
                                WR-83,719-01
                          _________________________

            IN RE STATE OF TEXAS EX REL. ABELINO REYNA
                                 Relator
                    ________________________________

                           Trial Cause No. 2015-1955-2
                   In the 54th District Court, McLennan County
                        Honorable Matt Johnson, Presiding

                       Appellate Cause No. 10-14-00235-CR
                              10th Court of Appeals
                                   Waco, Texas
                       ________________________________

    MOTION TO FILE ATTACHMENT B TO SECOND EMERGENT
    MOTION BY REAL-PARTY-IN-INTEREST MATTHEW ALAN
 CLENDENNEN TO VACATE STAY BASED ON RELATOR’S UNCLEAN
                      HANDS BY HAND
               _______________________________

       Real-Party-In-Interest, Matthew Alan Clendennen, hereby moves this Court

to file the attached Attachment B to his Second Emergent Motion by Real-Party-

In-Interest Matthew Alan Clendennen to Vacate Stay Based on Relator’s Unclean

Hands by hand filing, because it is a DVD, making it difficult if not impossible to

electronically file.


                                        1
Respectfully submitted,

/s/F. Clinton Broden
F. CLINTON BRODEN
TX Bar No. 24001495
Broden, Mickelsen, Helms & Snipes, LLP
2600 State Street
Dallas, Texas 75204
(214) 720-9552 (214) 720-9594(facsimile)

Attorney for Matthew Alan Clendennen




  2
                         CERTIFICATE OF SERVICE

      I, F. Clinton Broden, do hereby certify that, on this 11th day of November,

2015, I caused a copy of the foregoing document to be mailed via first-class mail

and to be served electronically, on:

      McLennan County District Attorney
      219 N 6th St
      Waco, Texas 76701

      Tenth Court of Appeals
      501 Washington Ave.
      Waco, Texas 76701




                                       /s/ F. Clinton Broden
                                       F. Clinton Broden
Attachment B is an electronic copy of Relator’s Press Conference and, as such,

will be submitted by hard copy. It can be found at:

      http://www.kcentv.com/category/300187/shooting-at-twin-peaks




                                      /s/F. Clinton Broden
                                      F. CLINTON BRODEN